UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1966


MILTON S.C. MAYS,

                Plaintiff - Appellant,

          v.

RAYNOR BUILDERS OF LOUISBURG; RICHARD RAYNOR,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-cv-00027-BO)


Submitted:   November 17, 2016              Decided:    November 21, 2016


Before GREGORY,     Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Milton S.C. Mays, Appellant Pro Se.   Blair Kristen Beddow,
BROUGHTON, WILKINS, SMITH, SUGGS & THOMPSON, PLLC, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Milton S.C. Mays seeks to appeal the district court’s order

dismissing     Mays’    civil       action    for       failure    to    prosecute.       We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

        Parties   are    accorded       30       days    after     the     entry    of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                               “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

        The district court’s order was entered on the docket on

July 17, 2015.         The notice of appeal was filed on May 31, 2016.

Because Mays failed to file a timely notice of appeal or to

obtain    an   extension       or    reopening          of   the   appeal     period,     we

dismiss the appeal.         We dispense with oral argument because the

facts    and   legal    contentions       are       adequately      presented        in   the

materials      before   this    court        and    argument       would    not     aid   the

decisional process.



                                                                                   DISMISSED




                                             2